Name: Regulation (EEC) No 841/74 of the Council of 22 march 1974 on the conclusion of the Trade Agreement between the European Economic Community and the federal republic of Brazil and adopting provisions for its implementation
 Type: Regulation
 Subject Matter: economic structure;  international trade;  cooperation policy;  America;  European construction
 Date Published: nan

 11.4. 74 Official Journal of the European Communities No L 102/23 REGULATION (EEC) No 841/74 OF THE COUNCIL of 22 March 1974 on the conclusion of the Trade Agreement between the European Economic Community and the Federal Republic of Brazil and adopting provisions for its implementation Brazil, the text of which is annexed to this Regulation , is hereby concluded on behalf of the Community. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement and to confer on them the powers required in order to bind the Community. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 114 thereof; Having regard to the Recommendation of the Commission ; Whereas the Trade Agreement between the European Economic Community and the Federal Republic of Brazil should be concluded ; Whereas the above Agreement having instituted a Joint Committee , the representatives of that Community within that Committee should be appointed , Article 3 The Community shall be represented on the Joint Committee provided for in Article 7 of the Agreement by the Commission of the European Communities , assisted by representatives of the Member States . HAS ADOPTED THIS REGULATION: Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities (M. Article 1 The Trade Agreement between the European Economic Community and the Federal Republic of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 March 1974 . For the Council The President J. ERTL 0 ) The date of entry into force of the Agreement shall be published in the Official Journal of the European Communities .